DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
                                                       IN THE CLAIMS

	Claim 11, line 17, "combining the first result;" has been changed to --combining the first result and the second result--;

Information Disclosure Statement
The information disclosure statement filed 6/24/2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because NPL citation no. 5 is not legible.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose an apparatus comprising elements being configured as recited in the claims.  Specifically, none of the prior art or combinations thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
For claim 1, the prior art fails to teach:
concurrently processing: 
generating a first result based on analyzing the word-by-word representation using one or more word-by-word processes, wherein each word-by-word process generates a first matching score indicating a degree of the word-by-word sentential match; and 
generating a second result based on analyzing the semantic representation using semantic processes, wherein each semantic process generates a second matching score indicating a degree of the semantic match; and
combining the first result and the second result.
Claims 2-10 are considered allowable based at least upon their dependence upon claim 1.
For claim 11, the prior art fails to teach:
concurrently processing: 
generating a first result based on analyzing the word-by-word representation using one or more word-by-word processes, wherein each word-by-word process generates a first matching score indicating a degree of the word-by-word sentential match; and 
generating a second result based on analyzing the semantic representation using semantic processes, wherein each semantic process generates a second matching score indicating a degree of the semantic match; and
combining the first result and the second result.
Claims 12-18 are considered allowable based at least upon their dependence upon claim 11.
For claim 19, the prior art fails to teach:
concurrently processing: 
generating a first result based on analyzing the word-by-word representation using one or more word-by-word processes, wherein each word-by-word process generates a first matching score indicating a degree of the word-by-word sentential match; and 
generating a second result based on analyzing the semantic representation using semantic processes, wherein each semantic process generates a second matching score indicating a degree of the semantic match; and
combining the first result and the second result.
Claim 20 is considered allowable based at least upon its dependence upon claim 19.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070. The examiner can normally be reached M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Yousseff can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C PUENTES/Primary Examiner, Art Unit 2849